391 F.2d 273
Gracie L. JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 24989.
United States Court of Appeals Fifth Circuit.
March 15, 1968.

Howard Moore, Jr., Atlanta, Ga., for appellant.
Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
Gracie L. Jones was convicted for violation of 18 U.S.C. § 1010 — wrongful uttering of a false statement to the Federal Housing Administration. The essence of the offense under this section is the uttering and publishing of false documents with intent to influence the Federal Housing Administration to insure a given loan or transaction.1 Here Mrs. Jones received $1,350 from the FHA on the strength of her application which provided that the proceeds of the loan would be used to improve the roof, replace the staircase, paint, and to make various other repairs on her house.


2
The Government presented witnesses who testified that Mrs. Jones made none of the improvements specified in her loan application. The defendant presented no witnesses of her own. She now challenges the sufficiency of the Government's evidence to support the district court's denial of a motion for judgment of acquittal and to sustain the jury's verdict of guilty.


3
On a motion for judgment of acquittal the test is whether, taking the view most favorable to the Government, a reasonably-minded jury might accept the relevant evidence as adequate to support a conclusion of the defendant's guilt beyond a reasonable doubt. Lambert v. United States, 5 Cir. 1958, 261 F.2d 799, 801.


4
We find that here "a reasonably-minded jury" might accept the evidence as sufficient to support the conviction.


5
The judgment is affirmed.



Notes:


1
 See generally Gevinson v. United States, 5 Cir. 1966, 358 F.2d 761, 763; Henninger v. United States, 10 Cir. 1965, 350 F.2d 849, 850; Bins v. United States, 5 Cir. 1964, 331 F.2d 390, 392, cert. denied 379 U.S. 880, 85 S. Ct. 149, 13 L. Ed. 2d 87; United States v. Pesano, 2 Cir. 1961, 293 F.2d 229, 231; Brilliant v. United States, 8 Cir. 1962, 297 F.2d 385, cert. denied 369 U.S. 871, 82 S. Ct. 1140, 8 L. Ed. 2d 275; Cohen v. United States, 6 Cir. 1949, 178 F.2d 588, 591, cert. denied 339 U.S. 920, 70 S. Ct. 623, 94 L. Ed. 1344